       Case 3:14-cv-01033-ALB-SMD Document 209 Filed 03/28/21 Page 1 of 3




                         IN UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

ALEXANDRIA H. QUINN,                           )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       CASE NO. 3:14-cv-1033-ALB
                                               )
CITY OF TUSKEGEE ALABAMA,                      )       JURY TRIAL DEMANDED
and LEVY KELLY,                                )
                                               )
        Defendants.                            )

                          PLAINTIFF’S [REVISED] EXHIBIT LIST

        COMES NOW Plaintiff ALEXANDRIA H. QUINN, by and through her counsel of

record, Algert S. Agricola, Jr. and Barbara H. Agricola, with Agricola Law, LLC, and, pursuant to

Section 11 of this Court’s Uniform Scheduling Order [Doc. 54] as amended [Doc. 74], hereby

submits the following revised list of exhibits the Plaintiff may use at trial.

        The Plaintiff may also use any blow-ups or enlargements of any of the exhibits. The

Plaintiff reserves the right to introduce documents or exhibits for rebuttal or impeachment purposes

at trial. Plaintiff reserves the right to supplement her Revised Exhibit List. All Exhibits described

in Plaintiff’s Revised Exhibit List have either been provided to opposing counsel in the course of

discovery or are available for inspection at the undersigned’s office located at 127 South 8th Street,

Opelika, Alabama 36801.

Plaintiff’s Revised Exhibit List includes:

     1. Levy Kelly’s personnel file from the City of Tuskegee;

     2. City of Tuskegee’s Departmental Policy Manual;

     3. Any and all documents and/or audio/video recordings produced by ALEA;

     4. Levy Kelly’s records from Alabama Peace Officers Standards and Training Commission;
  Case 3:14-cv-01033-ALB-SMD Document 209 Filed 03/28/21 Page 2 of 3




5. Plaintiff’s Responses to Defendant’s first interrogatories, requests for production, and

   requests for admission;

6. Defendant City of Tuskegee’s Responses to Plaintiff’s interrogatories and requests for

   production of documents;

7. Defendant City of Tuskegee’s Responses to Plaintiff’s requests for admission;

8. Documents attached to Plaintiff’s initial disclosures;

9. Documents attached to Defendant’s initial disclosures;

10. Records regarding Alexandria Quinn from the Child Advocacy Center of East Alabama;

11. Levy Kelly’s Personnel File from Hayneville Police Department;

12. Affidavit of Michael Clements;

13. Affidavit of Alexandria Quinn;

14. Affidavit of Khrystal Hutcherson;

15. Levy Kelly’s criminal history court documents;

16. Cooks v. Kelly, et al., 03-CV-2004-1522;

17. Lester Patrick’s Complaint against City of Tuskegee and Bernard Houston;

18. Alabama Uniform Incident/Offense Reports and Alabama Uniform Arrest Reports

   regarding Alexandria H. Quinn’s October 14, 2012 arrest;

19. State v. Levy Kelly, CC-2002-1240 (June 7, 2004 Order of Probation);

20. State v. Levy Kelly, CC-2002-1240 (July 14, 2014 Order);

21. Town of Hayneville Police Department Personnel File for Levy Kelly;

22. Any documents provided to Defendant Levy Kelly by the State of Alabama as part of

   discovery in the criminal cases against Defendant Levy Kelly;

23. Any documents provided to any party by the Alabama Law Enforcement Agency;
      Case 3:14-cv-01033-ALB-SMD Document 209 Filed 03/28/21 Page 3 of 3




   24. Any and all demonstrative exhibits used throughout the course of the trial to aid the jury;

   25. Any and all documents produced by either side throughout the course of discovery;

   26. Any and all documents needed for rebuttal and/or impeachment purposes.

   Respectfully submitted this 28th day of March, 2021.

                                                      /s/ Algert S. Agricola, Jr. (AGR001)

                                                      /s/ Barbara H. Agricola (AGR004)
                                                      Attorneys for Plaintiff Alexandria Quinn

OF COUNSEL:
AGRICOLA LAW, LLC
127 South 8th Street
Opelika, Alabama 36801
Telephone: 334.759.7557
Facsimile: 334.759.7558
al@agricolalaw.com
barbara@agricolalaw.com
www.agricolalaw.com


                                 CERTIFICATE OF SERVICE

       I certify that on this day, March 28, 2021, I electronically filed the foregoing with the Clerk
of Court using the Court’s CM/ECF system, which will send electronic notification of filing to
counsel of record for Defendant City of Tuskegee, Alabama. In addition, I served a copy of the
foregoing by U.S. Mail, properly addressed with postage prepaid to the following unrepresented
party:

Levy Kelly
160 Stone Park Blvd., Apt. 2409
Pike Road, AL 36063

                                                              /s/ Algert S. Agricola, Jr.
                                                              OF COUNSEL
